DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a flashlight apparatus comprised of, in part, a frame body fixedly coupled to the head portion, the frame portion including a plurality of openings; a second light source provided within the frame portion; and an electrical grid provided within the frame portion and surrounding the second light source, wherein the electrical grid is configured to generate a voltage; and a sliding cover provided on the body portion, the sliding cover configured to slide from the lower body portion to the upper body portion to cover the electronic insect control system on the upper body portion. Claims 2-7 and 10 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest a flashlight apparatus comprised of, in part, a body portion between the head portion and tail portion, the body portion comprising an upper body portion and a lower body portion, the upper body portion comprising an electronic insect control system that is fixedly coupled to the head portion; and a sliding cover on the body portion, the sliding cover configured to enclose the electronic insect control system in a first position and reveal the electronic insect control system in a second position. Claims 12-20 are allowed due to their dependency upon claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875